Citation Nr: 0429235	
Decision Date: 10/25/04    Archive Date: 11/08/04

DOCKET NO.  97-29 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
October 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1993 rating decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO determined that new and material evidence had 
not been received to reopen a claim of service connection for 
sinusitis.  

In March 1999, a hearing was held at the RO before a Member 
of the Board, who is now called a Veterans Law Judge (VLJ).  
That type of hearing is commonly referred to as a Travel 
Board hearing.  A transcript of the proceeding is of record.  
Following that hearing, the Board issued a remand in June 
1999 directing the RO to obtain relevant VA medical treatment 
records.

The veteran's March 1999 hearing was before a judge who is no 
longer employed at the Board.  So the case was reassigned, 
and the Board sent the veteran a letter in July 2003 asking 
him whether he wanted another hearing before a judge that 
ultimately would decide his appeal.  He responded in August 
2003 that he wanted another hearing.  So the Board again 
remanded his case to the RO later in August 2003 to schedule 
him for another Travel Board hearing.  
38 C.F.R. § 20.704 (2003).

On remand, the RO scheduled the veteran's Travel Board 
hearing for August 2004 and notified him of the date, time 
and location of it.  But he failed to appear for his 
scheduled hearing, did not explain his absence, and has not 
requested to reschedule his hearing.  Therefore, the Board 
deems his request for a Travel Board hearing withdrawn.  
See 38 C.F.R. § 20.704(d) (2003).  




FINDINGS OF FACT

1.  In an August 1981 decision, the RO denied the veteran's 
claim for service connection for sinusitis.  The RO sent him 
a letter notifying him of that decision, and apprising him of 
his procedural and appellate rights, but he did not timely 
appeal.

2.  The additional evidence received since that decision is 
either cumulative or redundant of evidence already on file 
and is not so significant that it must be considered in order 
to fairly decide the merits of this claim.


CONCLUSIONS OF LAW

1.  The August 1981 RO decision denying service connection 
for sinusitis is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.1103 (2003).

2.  The evidence received since that decision is not new and 
material and this claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA) was signed into law 
on November 9, 2000, during the pendency of this appeal.  The 
VCAA since has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103A, 5106, 5107, 5126 (West 2002), and the implementing 
regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2003).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002).

In this case, VA notified the claimant by letter dated in 
March 2003 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  He was also informed that he could send private 
medical records to the RO on his own.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statement of the case (SSOC), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the claimant of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.

As for assisting him with his claim, the claimant's service 
medical records are on file, as are his VA medical records.  
There is no indication that other Federal department or 
agency records exist that should be requested.  In this 
regard, pursuant to the Board's June 1999 remand, the RO 
requested the Houston, Texas, VA Medical Center (VAMC) to 
supply any medical records of the veteran's treatment since 
1971.  A September 1999 memorandum from the Houston, Texas, 
VAMC advises that it had no record under the veteran's name 
and social security number.  



The Board's June 1999 remand specifically asked for records 
from the VAMC in Houston, Texas, since 1971.  By contrast, 
the Board's June 1999 remand requested records from the 
Brooklyn, New York, VAMC, without specifying a time frame.  
The veteran's testimony at the March 1999 hearing suggested 
treatment during 1974, but not for sinusitis (the condition 
at issue) - rather, for hypertension.  Later, in testimony 
during his June 2000 hearing at the RO on the issue of his 
entitlement to service connection for hypertension, he also 
mentioned treatment at the Brooklyn, New York, VAMC, this 
time during 1972, and again this treatment was for 
hypertension, not sinusitis.

The RO requested the Brooklyn, New York, VAMC to supply any 
medical records of the veteran's treatment from January 1971 
to December 1972.  Ultimately, outpatient records from the 
Brooklyn, New York, VAMC were obtained, and they cover the 
veteran's treatment from December 1997 to March 2000 for 
conditions other than sinusitis.  

The Board has considered the steps taken by the RO to obtain 
the medical records requested in the June 1999 remand.  And 
the Board is persuaded that the RO has fully complied with 
the Board's directives, and that all records of the veteran's 
treatment at the Brooklyn, New York, VAMC have been obtained.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Besides obtaining records in government custody, the RO also 
has obtained records from non-VA medical sources.  The 
claimant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He also 
was advised what evidence VA had requested and notified in 
the SOC and SSOC what evidence had been received.  There is 
no indication that any pertinent evidence was not received, 
which is obtainable.  Therefore, the duty to notify of 
inability to obtain records does not arise in this case.  Id.  
Thus, VA's duty to assist has been fulfilled. 



Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letter of March 2003, which obviously 
was long after the RO's March 1993 decision determining that 
new and material evidence had not been received to reopen the 
claim of service connection for sinusitis.  Because VCAA 
notice in this case was not provided to the appellant prior 
to the initial AOJ adjudication denying the claim, the timing 
of the notice does not comply with the express requirements 
of the law as found by the Court in Pelegrini.  But in 
Pelegrini II, the Court stated it was (1) "neither 
explicitly nor implicitly requiring the voiding or 
nullification of any AOJ [agency of original jurisdiction] 
action or decision and (2) the appellant is entitled on 
remand to VCAA-content-complying notice."  Id. at *28.  The 
Court further stated that in order to comply with the 
veteran's right to appellate review under 38 C.F.R. §7194(a), 
a remand may require readjudication of the claim by the AOJ 
once complying notice is given, unless AOJ adjudication is 
waived by the claimant.  Id. at *32-*33, citing Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F. 3d 1339, 1341-
42 (Fed. Cir. 2003) ("holding that the Board is not 
permitted, consistent with section 7104(a) to consider 
'additional evidence without having to remand the case to the 
AOJ for initial consideration [or] without having to obtain 
the appellant's waiver [of such remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing the 
SSOC in April 2003 (wherein the RO readjudicated the claim in 
light of the additional evidence received since the initial 
rating decision and SOC).  The VCAA notice also was provided 
prior to recertifying the claimant's appeal to the Board.  
And the claimant had ample opportunity before recertification 
to identify and/or submit additional supporting evidence in 
response.  He even had an additional 90 days, once the Board 
received his appeal, to submit additional evidence and even 
beyond that point by showing good cause for any delay in 
missing the terminal date.  38 C.F.R. § 20.1304 (2003).

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2003) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request 
in many cases would be superfluous.  Id.  And the Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the March 2003 VCAA notice 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that he was otherwise fully notified of the 
need to give VA any evidence pertaining to the claim.  The 
March 2003 VCAA letter requested that he provide or identify 
any evidence supporting his application to reopen his claim 
of service connection for sinusitis.  So a more generalized 
request with the precise language outlined in § 3.159(b)(1) 
would be redundant.  The absence of such a request is 
unlikely to prejudice him, and thus, the Board finds this to 
be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letter of March 2003, the claimant 
was requested to respond within 30 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 38 
U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
found to be invalid because it was inconsistent with the 
statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board also must point out that the change in definition 
resulting from the VCAA of what constitutes new and material 
evidence is inapplicable to a petition, as here, which was 
filed before August 29, 2001.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (codified at 38 C.F.R. § 3.156(a)).  But the 
other requirements of the VCAA and implementing regulations 
do apply, although they have been satisfied.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).

Continuity of symptomatology is required where a condition 
noted during service is not shown to be chronic.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2003).

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).

Service connection also may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  This includes 
situations when aggravation of a veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, but in these instances the 
veteran shall be compensated only for the degree of 
disability over and above that existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

A decision of the RO, or Board, is final and binding on the 
veteran if not timely appealed.  38 U.S.C.A. §§ 7104(b), 
7105(c) (West 2002).  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is received the claim shall be reopened and the 
former disposition of the claim reviewed.  See also 38 C.F.R. 
§ 3.156(a).

According to the definition prior to August 29, 2001, new and 
material evidence means evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration; which is 
neither cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).



In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.  Moreover, the evidence to be 
considered is that added to the record since the last final 
denial on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

38 C.F.R. § 3.159(c)(4) (2003) sets forth VA's duty to assist 
in developing claims with respect to criteria that trigger 
the duty to provide medical examinations or obtain medical 
opinions.  The pertinent criteria are as follows:

(i) In a claim for disability compensation, VA will provide 
a medical examination or obtain a medical opinion based upon 
a review of the evidence of record if VA determines it is 
necessary to decide the claim.  A medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but:
   (A) Contains competent lay or medical evidence of a 
current 
diagnosed disability or persistent or recurrent symptoms of 
disability;
   (B) Establishes that the veteran suffered an event, 
injury or disease in service, or has a disease or symptoms 
of a disease listed in Sec. 3.309, Sec. 3.313, Sec. 3.316, 
and Sec. 3.317 manifesting during an applicable presumptive 
period provided the claimant has the required service or 
triggering event to qualify for that presumption; and
   (C) Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.
(ii) Paragraph (4)(i)(C) could be satisfied by competent 
evidence showing post-service treatment for a condition, or 
other possible association with military service.
(iii) Paragraph (c)(4) applies to a claim to reopen a 
finally adjudicated claim only if new and material evidence 
is presented or secured.



Analysis

Historically, the RO denied service connection for sinusitis 
by a rating decision issued in August 1981.  Also in that 
rating decision, the RO granted service connection for 
residuals of a nasal fracture and assigned a noncompensable 
(i.e., 0 percent) evaluation.  The veteran was notified of 
that decision, and duly apprised of his procedural and 
appellate rights, but he did not appeal.  Consequently, that 
decision is final and binding on him based on the evidence 
then of record.

The August 1981 RO decision is the last final denial of the 
claim of service connection for sinusitis on any basis.  The 
RO determined the service medical records (SMRs) were 
negative for the presence of chronic sinusitis, and that 
sinusitis also was not in any way related to the service-
connected residuals of the nasal fracture.

The Board's analysis of the evidence, then, starts with that 
August 1981 RO rating action.  The Board, however, will first 
review the evidence that was before the RO in August 1981 
when the veteran's claim was last considered.

The evidence considered in connection with the RO's August 
1981 rating decision included the following:  the veteran's 
service medical records, his application for service 
connection for sinusitis, and a report from J.A. Spinapolice, 
D.O.  

The veteran's service medical records indicate he sustained a 
fracture of nasal bones in June 1971 when, at night, he 
struck a clothes line.  Treatment notes make no reference to 
a loss of consciousness at the time he injured his nose.  
There was minimal bleeding, by history, and none on the day 
of treatment.  When he was evaluated at a clinic in July 
1971, he complained of sinus headaches and nose bleeds.  On 
physical examination, there was excoriated right septal 
mucosa; the nares were clear.  The impressions were frontal 
sinusitis and nasal septal fracture.  

In his claim seeking service connection for sinusitis 
received in April 1981, the veteran attributed his sinusitis 
to his military service.  He indicated that he had been under 
treatment for sinusitis for several years.

Dr. Spinapolice, in a report dated in June 1981, related that 
he had seen the veteran in consultation on several occasions 
since 1978 for complaints of severe chronic headaches.  The 
physician attributed the headaches to severe sinusitis.

The evidence added to the record since the August 1981 rating 
decision includes VA medical records, dated from 1993 to 
2004; an additional statement from Dr. Spinapolice; a 
statement from the veteran's spouse; and a transcript of the 
testimony at the hearing before a Veterans Law Judge of the 
Board (Board Member).

At a VA examination of the trachea and bronchi in January 
1993, the veteran gave a history of severe frontal headache 
and sinus trouble.  He remarked that he had experienced sinus 
trouble since sustaining a broken nose during service.  A VA 
nose and sinus examination was also performed in January 
1993.  The assessments were deviated septum and allergic 
sinusitis.  

The veteran was hospitalized at a VA medical facility in 
December 1993.  He underwent a bilateral sphenoethmoidectomy.  
The diagnosis was chronic sinusitis.  Subsequent VA medical 
records indicate evaluation or treatment of chronic 
sinusitis.  

Dr. Spinapolice, in a March 1999 statement, indicated that he 
had been treating the veteran over the past 20 years for 
chronic sinusitis.

The veteran's spouse, in a March 1999 statement, related that 
the veteran experienced snoring while sleeping and had 
extremely bad headaches.  She did not mention the condition/s 
to which she attributed these symptoms nor did she indicate 
how long the symptoms had been present.  

While testifying during his March 1999 hearing before a 
Member of the Board, the veteran attributed his sinusitis to 
the nose fracture sustained in service.  He remarked that he 
ran into the metal part of a clothes line, in the dark, 
during a rocket attack and struck his nose so hard he was 
knocked unconscious and bled from the nose.  He indicated he 
began experiencing sinus headaches during service after that 
incident.  He remarked that he had received treatment from 
his private physician for sinus headaches that had persisted 
since service.  

The evidence that was of record when the RO issued its August 
1981 rating decision showed a single instance in service 
involving a complaint of a headache, reportedly occurring not 
long after the veteran broke his nose.  A sinus-type headache 
was not again indicated during service by subsequent clinical 
records.  The first objective evidence of a recurrent sinus 
problem was provided by the veteran's private physician, who 
reported that he began treating the veteran for chronic 
sinusitis in 1978, several years after he had completed 
military service in 1971.  The veteran's private physician 
did not provide a medical opinion etiologically linking the 
chronic sinusitis to any event or occurrence in service, 
including to the veteran's service-connected nasal fracture 
residuals.  So, in sum, the evidence then of record 
reasonably supported a finding that a single in-service 
episode of sinusitis was merely an acute and transitory 
phenomenon, resolving without producing chronic residual 
disability.

Some of the additional evidence added to the record since 
August 1981 is new.  The veteran's testimony, provided at his 
personal hearing, is new, in that he provided detail, not 
previously of record, about the episode of the nasal fracture 
during service to which he attributes his sinus headaches.  
In any event, his account dating the onset of his now chronic 
sinusitis to military service amounts to an opinion about a 
matter of medical causation.  Lay assertions of medical 
causation cannot serve as the predicate to reopen a 
previously denied - and unappealed - claim for compensation 
benefits.  See Moray v. Brown, 5 Vet. App. 211 (1993).



A statement from the veteran's spouse also is new, in that it 
was not previously of record.  It describes current symptoms 
of an unspecified condition and gives no indication when the 
symptoms first started.  For the purpose of this decision, 
however, the Board shall assume that the references in the 
spouse's statement are to symptoms of chronic sinusitis.  The 
Board also takes note from another document in the claims 
file that the spouse is a registered nurse and nurse 
practitioner.  However, despite having medical expertise and 
training, she has not provided a medical opinion 
etiologically linking chronic sinusitis - if that indeed is 
the condition mentioned in her statement - to the veteran's 
military service.  

The additional medical evidence from the veteran's private 
physician and from VA is not new.  This is because that 
evidence, although not previously considered, is cumulative 
of evidence of record at the time of the RO's earlier 
decision.  It merely shows that the veteran continued, at 
least through the 1990s, to experience symptoms of chronic 
sinusitis that were serious enough to require surgery.  
Moreover, the additional medical evidence does not causally 
relate his current chronic sinusitis to his military service 
or, in the alternative, to his service-connected nasal 
fracture residuals.  This type of medical nexus evidence 
was missing from the record in 1981, when the RO initially 
denied the claim, and continues to be missing from the record 
even today.  And absent this type of evidence, there is no 
basis for reopening the claim.  See, e.g., Hickson v. West, 
12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999); Rose v. West, 11 Vet. App. 169, 171 (1998).

For these reasons, the Board finds that new and material has 
not been received to reopen the claim for service connection 
for chronic sinusitis.  Accordingly, the petition to reopen 
this claim must be denied.  And because the veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claim, the benefit 
of the doubt doctrine is inapplicable.  Annoni v. Brown, 5 
Vet. App. 463, 467 (1993).

The Board also notes, parenthetically, that the provisions of 
38 C.F.R. § 3.159(c)(4), referenced above, discuss the type 
of evidence that triggers VA's duty to provide medical 
examinations or obtain medical opinions.  The duty to provide 
medical examinations or obtain medical opinions is triggered 
only upon the submission of new and material evidence.  And 
as already explained, the veteran has not provided new and 
material evidence to reopen his finally disallowed claim of 
service connection for chronic sinusitis.  However, the 
submission of a reasoned medical statement causally linking 
his chronic sinusitis to his military service, including by 
way of his service-connected nasal fracture residuals, would 
be the type of evidence necessary to not only reopen this 
claim but warrant further development of it such as in the 
way of a VA medical evaluation.


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for sinusitis, and the appeal 
concerning this claim is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



